             Case 2:18-cv-04155-PA-SK Document 49 Filed 03/05/19 Page 1 of 2 Page ID #:658
                                                                                           JS-6

               1 HANSON BRIDGETT LLP
                 RAFFI V. ZEROUNIAN, SBN 236388
               2 rzerounian@hansonbridgett.com
                 777 S. Figueroa St., Suite 4200
               3 Los Angeles, California 90017
                 Telephone: (213) 395-7621
               4 Facsimile: (213) 395-7615
               5 HANSON BRIDGETT LLP
                 HOLLY R. HANKS, SBN 313143
               6 hhanks@hansonbridgett.com
                 425 Market Street, 26th Floor
               7 San Francisco, California 94105
                 Telephone: (415) 777-3200
               8 Facsimile: (415) 541-9366
               9 Attorneys for Plaintiffs
                 JACKSON FAMILY WINES, INC.
              10 and LC TM HOLDING, LLC
              11                     UNITED STATES DISTRICT COURT
              12                   CENTRAL DISTRICT OF CALIFORNIA
              13                              WESTERN DIVISION
              14 JACKSON FAMILY WINES, INC.;                Case No. 2:18-CV-4155-PA-SK
                 and LC TM HOLDING, LLC,
              15                                            JOINT STIPULATION OF
                           Plaintiffs,                      DISMISSAL
              16
                      v.
              17
                 ENOVATION BRANDS, INC.; and
              18 TERRAVANT WINE COMPANY,
                 LLC,
              19           Defendants.
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                              Case No. 2:18-CV-4155-PA-SK
15306509.1                          ORDER GRANTING JOINT STIPULATION OF DISMISSAL
             Case 2:18-cv-04155-PA-SK Document 49 Filed 03/05/19 Page 2 of 2 Page ID #:659




               1        Pursuant to the parties' Joint Stipulation of Dismissal and Fed. R. Civ. P.
               2 41(a)(1)(A)(ii), the Court hereby orders that the above-captioned matter is dismissed
               3 with prejudice, with each party to bear its own costs and attorneys' fees.
               4 IT IS SO ORDERED.
               5
               6 DATED: March 5, 2019
               7                                               HON. PERCY ANDERSON
                                                               UNITED STATES DISTRICT JUDGE
               8
               9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                           -2-                  Case No. 2:18-CV-4155-PA-SK
15306509.1                            ORDER GRANTING JOINT STIPULATION OF DISMISSAL
